DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/24/2022. As directed by the amendment: Claims 1-3, 16, and 20 have been amended, claims 8-15 have been cancelled, and no claims have been added. Thus, claims 1-7 and 16-20 are presently pending in the application.

Response to Arguments
Applicant’s arguments and amendments have been fully considered and persuasive. The rejection of the claims has been withdrawn. Therefore, claims 1-7, and 16-20 are allowed.

Allowable Subject Matter
Claims 1-7 and 16-20 are allowed.
Claims 1 and 16 are allowable because the prior art of record fails to for disclose either singly or in combination the claimed medication delivery device comprising a barrel and drive sleeve sensor systems wherein both sensor systems have two sensing components that detect the start and end setting angular positions of the barrel and the start and end delivery angular positions of the drive sleeve.
Closest prior art: Atterbury (US 2007/0123829).

Claims 2-7 and 17-20 are allowable due to their dependency on independent claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783